Walton, J.
The refusal of the presiding judge to instruct the jury that “if from the evidence there was any other hypothesis than the guilt of the accused they must .acquit him,” was not erroneous. The presiding judge had already instructed the jury that the burden of proof was upon the government to establish the guilt of the accused beyond a reasonable doubt; and that, unless his guilt was thus established, it was their duty to acquit him.
Nothing further was necessary. Commonwealth v. Goodwin, 14 Gray, 55. The requested instruction, if given, would have added nothing to the force of the instructions already given, while its peculiar and somewhat obscure form might have confused and misled the jury. We think it was rightfully withheld.

Exceptions overruled.


Judgment on the verdict.

Appleton, C. J., Dickerson, Barrows, Daneorth and Llbbey, JJ., concurred.